Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2021

                                       No. 04-21-00299-CV

                  IN RE Douglas C. GLENEWINKEL and Ward A. Glenewinkel,

                      From the 456th District Court, Guadalupe County, Texas
                                  Trial Court No. 210-921-CV-E
                          Honorable Heather H. Wright, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        Relators have filed a petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than August 13, 2021. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Furthermore, relators’ motion for temporary relief is GRANTED IN PART. We order
that the trial court’s order granting the motion to expunge lis pendens is STAYED pending the
disposition of relators’ petition for writ of mandamus.


           It is so ORDERED on July 29, 2021.

                                                              PER CURIAM


           ATTESTED TO: ___________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT